UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                  6/24/2021
---------------------------------------------------------------X
BRANDON OGBOLU,                                                :
                                                               :        21-CV-1697 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :        ORDER
                                                               :
THE TRUSTEES OF COLUMBIA                                       :
UNIVERSITY, et al.                                             :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

This order resolves matters raised at Dkt. 45, 58, and 61-64.

        1.       Motion For Leave To Amend:                        Plaintiff requests leave to file a third

amended complaint adding several additional causes of action. (Dkt. 58.) Defendants

oppose based on grounds of futility. (Dkt. 57.) Prior to Plaintiff’s motion, Defendants

expressed their intent to move to dismiss the Second Amended Complaint if the Court

did not otherwise dismiss it sua sponte. (Dkt. 45, 61.) Having reviewed the submissions

and other pleadings in the case, the Court believes that Defendants’ proposed motion to

dismiss is likely to have merit with respect to some or all of both the existing claims and

the additional claims that Plaintiff seeks to add. So that the issues may be dealt with

comprehensively, the Court GRANTS Plaintiff leave to file the proposed Third Amended

Complaint attached as Exhibit 1 to Dkt. 58.                        Plaintiff shall file the Third Amended

Complaint no later than July 2, 2021. Plaintiff shall not file any additional amended

complaints or motions for leave to amend while the motion to dismiss is pending.

        2.        Motion to Dismiss: Notwithstanding Defendants’ invitation to the Court to

dismiss Plaintiff’s claims sua sponte, the Court is of the view that briefing would be


                                                        1
appropriate.   Accordingly, Defendants’ request for leave to file a motion to dismiss

(Dkt. 45, 61) is GRANTED. Defendants shall file their motion papers by July 26, 2021.

Plaintiff shall file any opposition by September 1, 2021. Defendants shall file a reply, if

any, by September 22, 2021.

      3.       Discovery:   Defendant’s request to stay (Dkt. 61) is GRANTED.           All

discovery is STAYED pending determination of Defendant’s motion to dismiss.

Accordingly, the parties need not fulfill the requirements or complete the forms for the

initial pretrial conference at this time. The Court still plans to hold the conference (by

telephone) as scheduled.

      4.       Alleged Bias: Plaintiff has filed multiple letters raising concerns about

potential bias based on the actions of then Chief Judge McMahon and an alleged “working

relationship” with Defendant Andrew W. Schilling. (Dkt. 62, 64.) There is no impropriety

or bias, nor appearance of impropriety or bias whatsoever. The October 4, 2007 press

release submitted by Plaintiff merely shows that 14 years ago Mr. Schilling served as an

Assistant U.S. Attorney in a case for which Judge McMahon was the presiding judge.

Plaintiff also raises concerns that then Chief Judge McMahon “reassigned the case to

herself.” Pro se cases often are reviewed in the first instance by the Chief Judge as

occurred here; the case had not previously been assigned to any other judge. In any

event, the case has since been assigned to Judge Oetken.           Plaintiff further raises

concerns that one or more cases cited by the Court in its order dated April 1, 2021

(Dkt. 14) included a party who engaged in criminal conduct. The citations to those civil

cases involving certain analogous facts were entirely appropriate and do not reflect any

bias; nor do they liken Plaintiff to a criminal. Plaintiff misapprehends the purposes for



                                            2
which the cases were cited. Plaintiff’s request to strike such material (Dkt. 62 at 2, Dkt. 64

at 1) is therefore DENIED. Plaintiff can be assured that the Court does not afford

preferential treatment to any party.

         5.   Initial Complaint: Plaintiff expresses concern that the initial complaint he

filed was and remains under seal. (Dkt. 62 at 1-2.) The explanation for that is Plaintiff’s

having moved at the outset to proceed under a pseudonym (Dkt. 3); the documents filed

under seal include both the redacted and unredacted version of the initial complaint. The

Court agrees that since Plaintiff’s application to proceed under a pseudonym was denied

(Dkt. 14), the documents filed at Dkt. 1 may be unsealed.            Accordingly, the Court

respectfully requests the Clerk of Court to unseal and allow public access to Dkt. 1

in this matter.

         6.   Nature of Suit: Plaintiff requests that the “Nature of Suit” designation of

this case be changed from “448 Civil Rights – Education” as initially filed to “470 Other

Statutes – Racketeer Influenced Corrupt Organizations” (Dkt. 63), inasmuch as Plaintiff

amended his pleading to include RICO claims. Without regard to whether the RICO

claims have any merit, the Court respectfully requests the Clerk of Court to change

the “Nature of Suit” as requested.

         7.       Any other issues raised by Plaintiff in the docket entries referenced herein

and not discussed above have been considered by the Court and found to be without

merit.




                                               3
                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: June 24, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             4
